Name: Commission Regulation (EEC) No 3054/91 of 18 October 1991 on the supply of tomato concentrate as food aid
 Type: Regulation
 Subject Matter: foodstuff;  cooperation policy;  plant product
 Date Published: nan

 19. 10. 91 Official Journal of the European Communities No L 289/9 COMMISSION REGULATION (EEC) No 3054/91 of 18 October 1991 on the supply of tomato concentrate as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third deadline for submission of tenders should be opened, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organ ­ izations 143 tonnes of tomato concentrate ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs : HAS ADOPTED THIS REGULATION : Article 1 Tomato concentrate shall be mobilized in the Community as Community food aid for supply to the recipients listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission ( ») OJ No L 370, 30. 12. 1986, p. 1 . (4 OJ No L 174, 7. 7. 1990, p. 6. 0 OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 81 , 28 . 3. 1991 , p. 108. No L 289/10 Official Journal of the European Communities 19 . 10. 91 ANNEX LOT A 1 . Operation No ('): 49/91 2. Programme : 1991 3. Recipient (*) (6) : UNRWA Headquarters, Vienna International Centre, PO Box 700, A- 1400 Vienna ; telex 135310 UNRWA A 4. Representative of the recipient (2) : Latakia : UNRWA Field Supply and Transport Officer, SAR, PO Box 4313, Damascus, SAR (tel. : 00 963 11 - 66 02 17 ; telex 412066 UNRWA SY) 5. Place or country of destination : Lebanon 6. Product to be mobilized : tomato concentrate 7. Characteristics and quality of the goods (3) Q : see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under VI A 1 ) 8 . Total quantity : 143 tonnes 9. Number of lots : one 10. Packaging and marking (8) (') (10) : OJ No C 114, 29. 4. 1991 , p. 1 (under VI A 2 and A3) Markings in English Supplementary markings on the packaging : 'GIFT TO UNRWA TO PALESTINE REFUGEES / LATAKIA FOR LEBANON / DATE OF EXPIRY' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Latakia 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10  31 . 12. 1991 18. Deadline for the supply : 15. 1 . 1992 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 12 noon on 5. 11 . 1991 21 . A : In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 12. 11 . 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment where the supply is awarded at the port of shipment stage : 10  31 . 12. 1991 (c) deadline for the supply : 15. 1 . 1992 B : In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 19 . 11 . 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment where the supply is awarded at the port of shipment stage : 24. 12. 1991  14. 1 . 1992 (c) deadline for the supply : 2. 2. 1 992 19. 10. 91 Official Journal of the European Communities No L 289/11 22. Amount of tendering security : ECU 15 per tonne 23. Amount of delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on application by the successful tenderer :  No L 289/12 Official Journal of the European Communities 19 . 10. 91 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 114, 29 . 4. 1991 , p. 33. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 levels . (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of the Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of the Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05,  236 33 04. (*) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. (*) The supplier is to detail the Manager, Supply Division, UNRWA, Vienna, by telex 135310 UNRWA A, the name of the carrying vessel, names and addresses of shipping agent and insurance agent at port of discharge. O The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  certificate of origin. (8) Consignment to be stowed in 20-foot containers . The contracted shipping terms shall be considered full liner terms (liner in/liner out) free Latakia, container yard and is understood to cover 15 days  Satur ­ days, Sundays and official public and religious holidays excluded  free of container detention charges at the port of discharge taken from the day/time of the arrival of the vessel . The 1 5 days free of container detention charges should be clearly marked on the bill of lading. Bona fide detention charges levied in respect of container detention(s) in excess of the said 15 days as detailed above will be borne by UNRWA. UNRWA shall not pay/not be charged any container deposit fees. (') The bill of lading must indicate 'Latakia for Lebanon : Merchandise in transit'. (10) The date of expiry shall correspond to the date of manufacture plus two years.